NO. 07-07-0438-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 19, 2007
______________________________

MICHAEL ANTHONY DIAZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

NO. CR-07F-105; HONORABLE ROLAND SAUL, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Appellant, Michael Anthony Diaz filed a notice of appeal from his conviction for
assault on a public servant October 17, 2007.  On that same day, the trial court filed its
certification representing that appellant has the right of appeal.  However, the appellate
record reflects that appellant failed to sign the certification pursuant to Texas Rule of
Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and
a copy served on him.  
          Consequently, we abate the appeal and remand the cause to the 222nd District
Court of Deaf Smith County (trial court) for further proceedings.   On remand, the trial court
shall utilize whatever means it finds necessary to determine whether appellant desires to
prosecute the appeal and if so, to obtain his signature on an amended trial court’s
certification.
            If necessary, the trial court shall execute findings of fact, conclusions of law, and
any necessary orders it may enter regarding the aforementioned issues and cause its
findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record. 
The trial court shall file the supplemental clerk’s record and the supplemental reporter’s
record, if any, with the Clerk of this Court by January 21, 2008.  
 
                                                                                      Per Curiam. 
 
Do not publish.  

tom: 0.104167in; line-height: 0.416667in; margin-bottom: 0.104167in"> 
Do not publish.